Citation Nr: 9916214	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-23 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
paranoid type, currently evaluated as 50 percent disabling, 
to include the issue of entitlement to an extraschedular 
rating pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from November 1973 to July 
1975.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1997 rating decision of the Regional Office 
(RO) which denied the veteran's claim of entitlement to an 
increased rating for schizophrenia.  

The issue of entitlement to an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) will be considered in the REMAND 
section below.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's psychiatric disability is manifested by 
auditory hallucinations

3. There is no evidence of panic attacks, depression or 
obsessional rituals.


CONCLUSION OF LAW

A rating in excess of 50 percent for schizophrenia, paranoid 
type, is not warranted.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9203 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected 
psychiatric disability that are within the competence of a 
lay party to report are sufficient to conclude that his claim 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show no complaints or findings 
pertaining to a psychiatric disability.  

The veteran was seen in a private facility in July 1975.  It 
was noted that he had been discharged from service and 
returned home the previous day.  It was indicated that he 
appeared to be responding to both auditory and visual 
hallucinations.  It was reported that he had acute 
schizophrenic episode.  

The veteran was hospitalized by the Department of Veterans 
Affairs (VA) from July to August 1975.  He stated that he had 
been having hallucinations for approximately four months, but 
felt that he could no longer cope with the situation.  He 
indicated that the voices were attempting to control him.  
The diagnosis on discharge was acute schizophrenic episode.  

On VA psychiatric examination in January 1976, the veteran 
related that he was not taking medications.  He reported that 
he still had auditory hallucinations and that although they 
had diminished, he continually heard them.  A mental status 
examination showed that the veteran was cooperative, but 
still somewhat withdrawn.  He had a flattened affect and 
laughed inappropriately at times.  He felt that people 
degraded him behind his back.  Special references were made 
to him over the radio.  He had ideas of thought broadcasting 
and vague delusions of persecution.  The diagnosis was 
schizophrenia, paranoid type.  

By rating decision dated in April 1976, the RO granted 
service connection for schizophrenic reaction, paranoid type, 
and assigned a 50 percent evaluation, effective July 1975.  

The veteran was again afforded a psychiatric examination by 
the VA in April 1976.  He stated that he had stopped taking 
all medications.  He noted that he still heard voices 
continuously.  A mental status examination showed that he 
smiled passively and inappropriately while describing his 
hallucinations and visual distortions.  His thinking was 
confused and unrealistic.  His associations were somewhat 
loosened and demonstrated an obvious thinking disorder.  The 
diagnosis was schizophrenia, chronic undifferentiated type.  

By rating action dated in June 1976, the RO assigned a 70 
percent evaluation for schizophrenia, effective from April 
1976. 

The veteran was hospitalized in a VA facility from November 
to December 1983.  He claimed that he had been living on the 
streets.  He made vague references as to having numerous 
fights, including one with his estranged wife.  He admitted 
to occasional drug abuse.  On mental status examination, the 
veteran was rather alert and cooperative.  He was slightly 
withdrawn and preoccupied.  He was extremely vague and 
evasive.  He complained of voices which were "seducing 
him."  He also expressed other paranoid ideations.  His 
affect was quite restricted.  The diagnoses were 
schizophrenia, paranoid type, in remission on medication; and 
history of chronic alcohol and drug abuse.  

In a rating decision dated in March 1984, the RO assigned a 
50 percent evaluation for schizophrenia, effective July 1984.  
This rating has remained in effect since that time and is 
protected.  

A VA psychiatric examination was conducted in February 1997.  
The veteran related that he was on medication for a 
psychiatric disorder.  He reported nervousness.  He denied 
hallucinations or paranoid ideations.  He stated that his 
sleep was fine and his appetite good.  A mental status 
examination revealed that the veteran was alert and oriented 
times four.  He was casually dressed.  He had good personal 
eye contact and was cooperative.  No psychomotor or agitation 
or retardation was noted.  He had slurred speech which might 
be symptoms from his medication.  His affect was full and 
appropriate.  His thought process was coherent and organized.  
There was no suicidal or homicidal ideation.  The veteran 
indicated that he occasionally heard voices.  His insight and 
judgment were fair.  The diagnostic impressions were 
psychotic disorder, not otherwise specified, and alcohol and 
cocaine dependence.  The global assessment of functioning 
score was about 50.  It was reported that the veteran was 
occupationally and socially impaired due to his mental and 
drug and alcohol problems.  

The veteran was admitted to a VA hospital in April 1997 
secondary to auditory hallucinations.  He described the 
voices as being many voices and that they were telling him to 
"watch out for a cockroach."  He also reported homicidal 
ideation for a friend, but did not have a plan.  He indicated 
that he had had a fight with a group of guys who were talking 
against his wife.  He indicated that he was not suicidal or 
homicidal at that time.  He reported paranoid ideations and 
admitted to ideas of reference and some grandiose delusions.  
He reported symptoms of hopelessness, helplessness and 
worthlessness.  He had disturbances of appetite, but his 
sleep was good.  He also stated that his energy levels were 
low.  A mental status examination disclosed that the veteran 
was alert and oriented times four.  He was disheveled.  
Speech was slow and somewhat slurred at times.  Attention and 
concentration were fair.  His eye contact was fair.  No 
unusual movements of behavior were noted.  The veteran 
appeared guarded and withdrawn, walking around suspiciously.  
The examination was positive for auditory hallucinations.  He 
denied suicidal or homicidal ideations.  He also denied 
paranoid ideations or ideas of reference.  His mood was 
rather dysphoric and his affect was appropriate to mood.  At 
the time of discharge, he was complaining of headaches, but 
was fairly vague about them.  He denied auditory and visual 
hallucinations and suicidal and homicidal ideations.  He was 
cooperative and compliant, but remained somewhat guarded.  
The diagnoses were substance-induced psychosis; polysubstance 
abuse and dependence; and schizophrenia, chronic paranoid 
type.  The global assessment of functioning score was 30 at 
the time of admission and 50 at the time of discharge.  It 
was indicated that the veteran's psychosocial stressors were 
of mild to moderate severity.    

The veteran was again admitted to a VA hospital later in 
April 1997.  It was indicated that he had been brought in by 
his wife with the chief complaint of possible drug overdose, 
being lethargic, weak and having difficulty with walking.  
The veteran's wife stated that the veteran had experienced 
thoughts of suicides since the previous hospital discharge.  
She denied that he had any recent use of cocaine.  A mental 
status examination disclosed that the veteran admitted to 
hearing voices.  He avoided eye contact when discussing 
suicidal ideations or topics relating to his psychiatric 
problems.  He was able to maintain eye contact when 
discussing his possible somatic illnesses.  His recent memory 
and immediate recall were intact.  Thought processes were 
either clear and goal oriented or loose as the veteran 
wished.  The veteran denied suicidal or homicidal ideations 
and audio and visual hallucinations.  Prior to discharge, the 
veteran showed no evidence of depression.  He was eating and 
sleeping well and had good energy.  The diagnoses were 
adjustment disorder; rule out malingering; alcohol 
dependence; history of schizophrenia; and narcissistic and 
antisocial personality disorder.  It was noted that his 
stressors were of moderate severity.  The global assessment 
of functioning score was 35 on admission and 65 prior to 
discharge.  

On VA hospitalization in July 1997, the veteran reported that 
he was feeling suicidal for several months.  He related 
having occasional thoughts of harming his wife, but that he 
did not have any such thoughts at the time of admission.  He 
complained of auditory hallucinations telling him to kill 
himself and also having ideas of reference and thought 
insertion.  On mental status evaluation, the veteran was 
alert and oriented times four.  He was disheveled in 
appearance, hygiene and grooming.  His speech was mumbling, 
low and slurred.  He was incoherent at times.  His behavior 
was cooperative.  His concentration was fair.  Eye contact 
was avoided, but sometimes good.  His mood and affect were 
bland and indifferent.  He had flight of ideas, looseness of 
association and tangentiality.  The veteran displayed 
suicidal ideation and paranoid delusions.  He thought people 
were talking about him.  His insight was good, and his 
judgment fair.  It was reported that the veteran was somewhat 
manipulative.  He was friendly and complained of auditory 
hallucinations, but no suicidal ideations.  His mood 
gradually improved.  His mood was less dysphoric and his 
affect more full.  The diagnoses were psychosis, not 
otherwise specified, substance induced mood disorder and 
history of alcohol dependence.  His psychosocial stressors 
were of moderate severity.  The Global Assessment of 
Functioning score was 40 on admission and 60 at the time of 
discharge.  

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 70 percent rating may be assigned for schizophrenia for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assignable for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9203.

When he was examined by the VA in February 1997, the veteran 
related that he heard voices only occasionally, and did not 
have suicidal or homicidal ideations.  His insight and 
judgment were fair.  The Board acknowledges that the veteran 
initially reported homicidal ideation when he was 
hospitalized in April 1997.  However, he subsequently denied 
such symptoms and his affect was appropriate to his mood.  
During the most recent VA hospitalization in July 1997, the 
veteran again reported auditory hallucinations.  It was 
specifically noted that his mood improved.  His psychosocial 
stressors were deemed to be moderate in severity.  

In order to assign a 70 percent evaluation, the record must 
show near continuous panic attacks, suicidal ideation, 
obsessional rituals impaired impulse control and neglect of 
personal appearance and hygiene.  The extensive record gives 
no indication of constant depression or panic attacks, and 
following treatment, he did not exhibit suicidal ideation.  
The hospital reports show that the veteran's stressors are 
not more than moderate in severity.  The evidence in support 
of the veteran's claim consists of his statements regarding 
the severity of his schizophrenia.  The Board concludes that 
the medical findings on examination are of greater probative 
value.  Under the circumstances, the Board finds that an 
increased rating is not warranted.


ORDER

An increased rating for schizophrenia is denied.


REMAND

A review of the record clearly shows that the veteran has 
been hospitalized on a number of occasions for his service-
connected psychiatric disability.  Accordingly, consideration 
of an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) is reasonably raised.  This matter is therefore 
remanded to the RO for appropriate consideration in 
connection with its adjudication of his increased rating 
claim for this disability.  See VAOPGCPREC 6-96 (Aug. 16, 
1996) (remand, rather than referral, is proper disposition 
for extraschedular claims inferred or reasonably raised by 
the evidence of record).  The Board notes that it cannot 
decide whether an extra-schedular evaluation is warranted in 
the first instance, see Smallwood v. Brown, 10 Vet. App. 93 
(1997); Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, the 
Board is constrained to conclude that further development is 
warranted.

In light of the above, the Board finds that additional 
development of the record is required.  Accordingly, the case 
is REMANDED to the RO for action as follows:

The RO should adjudicate the issue of 
entitlement to an increased evaluation 
for schizophrenia on an extraschedular 
basis.  The rating should reflect 
consideration of whether the criteria for 
submission for assignment of an extra-
schedular rating pursuant to     38 
C.F.R. § 3.321(b)(1) are met. If such 
criteria are met, the case should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

